IN THE MATTER OF THE PETITION OF EDDIE CARTER FOR A WRIT OF PROHIBITION
No. 424, 2008
Supreme Court of Delaware.
Submitted: September 15, 2008.
Decided: December 1, 2008.
Before STEELE, Chief Justice, JACOBS, and RIDGELY, Justices.

ORDER
This 1st day of December 2008, upon consideration of Eddie Carter's petition for a writ of prohibition and the State's answer and motion to dismiss, it appears to the Court that:
(1) Eddie Carter filed a petition seeking to invoke the original jurisdiction of this Court pursuant to Supreme Court Rule 43 to issue an extraordinary writ of prohibition directing the Superior Court to vacate his conviction because it had no jurisdiction to convict him. The State has filed a motion to dismiss Carter's writ.
(2) After careful consideration, it is clear that Carter's petition fails to invoke the original jurisdiction of this Court. A writ of prohibition is intended to prevent the unwarranted exercise of power over persons or matters that are not within the jurisdiction of the particular tribunal.[1] It enjoins a court from future action and is not appropriate where, as here, a final judgment already has been rendered.[2]
NOW, THEREFORE, IT IS ORDERED that the petition for a writ of prohibition is hereby DISMISSED.
NOTES
[1]  In re Hovey, 545 A.2d 626, 628 (Del. 1988).
[2]  In re Oropeza, 2004 WL 2843456 (Del. Dec. 3, 2004).